Citation Nr: 0914353	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-06 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on August 8, 
2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.  The Veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The case was brought before the Board in September 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
medical opinion. The requested development having been 
partially completed, the case is once again before the Board 
for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the case must once again be remanded.  The VAMC did 
not follow prior remand orders.  The Board is obligated by 
law to ensure that the agency of original jurisdiction (AOJ) 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268 (1998).

When the Board remanded the claim in September 2007 it was, 
in part, to provide the Veteran with a duty-to-assist letter 
in compliance with the Veterans' Claim Assistance Act (VCAA) 
of 2000 and to obtain a medical opinion regarding the 
emergent nature of the August 8, 2004 private treatment in 
question.  The Remand also required the VAMC to obtain any VA 
communications with the Veteran on or around August 8, 2004 
as well as ultimately readjudicating the claim in a 
supplemental statement of the case (SSOC).

The VAMC provided the Veteran a duty-to-assist letter in 
October 2007, but the letter did not explain the information 
and evidence needed to substantiate his claim.  Rather, the 
letter merely explained the type of evidence VA will obtain 
and the type of information and evidence the Veteran must 
supply on his own.  Corrective action is required.

The Veteran alleges he sought medical care on August 8, 2004 
at a private facility because he thought he was having a 
heart attack and had a history of a heart attack just a few 
weeks prior.  The private doctor determined the Veteran did 
not in fact have a heart attack, but rather had an adverse 
reaction to his medications.  

In addition to having a history of a heart attack, the 
Veteran also alleges he believed the circumstances were 
emergent in nature because his wife allegedly spoke with his 
VA primary physician who instructed him to go directly to the 
closest emergency room.

The Board previously remanded this claim, additionally, to 
obtain any VA records on or around August 8, 2004 that may 
confirm the alleged communications indicative of prior VA 
authorization to seek private medical care.  The VAMC did 
obtain all records around this time period, but regrettably, 
prior authorization could not be confirmed. 

Irrespective if such communications could be confirmed, 
however, the Board instructed the VAMC to obtain a medical 
opinion to ascertain if the circumstances on August 8, 2004 
were indeed emergent in nature.  That is, even absent prior 
authorization the Veteran may still prevail in his claim if, 
among other things, the medical treatment received was 
emergent in nature.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  
No medical opinion was obtained and, therefore, the claim 
must be remanded.  Stegall, 11 Vet. App. at 268.

Finally, the Board notes the prior Remand also instructed the 
VAMC to readjudicate the claim and issue a supplemental 
statement of the case (SSOC) after all development was 
complete.  The July 2008 SSOC issued by the VAMC is 
incomplete.  After the development indicated here is 
complete, the VAMC should issue an additional SSOC and ensure 
the SSOC is in compliance with 38 C.F.R. § 19.31 (2008) 
notifying the Veteran of all applicable laws and regulation 
and detailing all adjudicative steps taken since the March 
2005 Statement of the Case (SOC).

Accordingly, the case is REMANDED for the following action:

1. The appellant must be issued a VCAA 
letter which is tailored to his claim for 
entitlement to reimbursement for 
unauthorized private medical expenses 
incurred on August 8, 2004, which provides 
the notice required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case-law.   

2.  Obtain a medical opinion from a VA 
doctor as to: whether any of the medical 
services of August 8, 2004, were rendered 
within the context of a medical emergency 
of such a nature that delay would have 
been hazardous to the life or health of 
the Veteran; if a medical emergency is 
found to exist, the examiner should then 
state at what point the condition 
stabilized; and an opinion should be 
provided as to whether, based on the 
Veteran's symptomatology, it would have 
been feasible on August 8, 2004, to seek 
treatment at a VA facility in Muskogee, 
which is apparently 1 hour away.  The VA 
doctor should include a thorough 
explanation of all opinions rendered 
without resorting to speculation, 
resolving all conflicting medical evidence 
in the record.

3.  Then readjudicate the claim for 
entitlement to reimbursement of 
unauthorized private medical expenses on 
August 8, 2004 under 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2007).  If the decision 
remains adverse to the Veteran in any way, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
that discusses all relevant laws and 
regulations, the evidence considered, the 
adjudicative steps taken since the March 
2005 SOC and the bases for the decision.  
Then, return the case to the Board for its 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 
2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

